 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11

12                                                Case No. 2:15-CV-09974-PSG
          LATERAL LINK GROUP, INC., a             (FFMx)
13        California Corporation,
14
                                                  Magistrate Judge Frederick F. Mumm
                     Plaintiff.
15             v.                                  PROTECTIVE ORDER
16                                                 PURSUANT TO STIPULATION
          GEMINI INSURANCE COMPANY,
          a Corporation; and DOES 1 through
17        100, inclusive,
18                   Defendants.
19

20

21   1.      PURPOSES AND LIMITATIONS
22           Discovery in this action is likely to involve production of confidential,
23   proprietary, or private information for which special protection from public disclosure
24   and from use for any purpose other than prosecuting this litigation may be warranted.
25   Accordingly, the parties hereby stipulate to and petition the Court to enter the
26   following Stipulated Protective Order. The parties acknowledge that this Order does
27   not confer blanket protections on all disclosures or responses to discovery and that
28   ///

                                          -1-
                       PROTECTIVE ORDER PURSUANT TO STIPULATION
 1   the protection it affords from public disclosure and use extends only to the limited
 2   information or items that are entitled to confidential treatment under the applicable
 3   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 4   that this Stipulated Protective Order does not entitle them to file confidential
 5   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 6   followed and the standards that will be applied when a party seeks permission from
 7   the court to file material under seal.
 8         1.1. GOOD CAUSE STATEMENT: This action is likely to involve trade
 9   secrets, customer and pricing lists and other valuable research, development,
10   commercial, financial, technical and/or proprietary information for which special
11   protection from public disclosure and from use for any purpose other than
12   prosecution of this action is warranted. Such confidential and proprietary materials
13   and information are likely to consist of, among other things: (1) insurance
14   underwriting and pricing information relating to the policies issued by Defendant;
15   (2) proprietary claims adjustment procedures used by Defendant; (3)
16   communications and/or other documents for which there are assertions of attorney-
17   client privilege, common interest privilege, or other privileges relating to the
18   underlying litigation; (4) confidential business or financial information, information
19   regarding confidential business practices, or other confidential research,
20   development, or commercial information; (5) private information relating to third
21   parties, including information relating to recruiting; (6) information that is subject to
22   a protective order in the underlying litigation; and/or (7) information otherwise
23   generally unavailable to the public, or which may be privileged or otherwise
24   protected from disclosure under state or federal statutes, court rules, case decisions,
25   or common law.
26         Accordingly, to expedite the flow of information, to facilitate the prompt
27   resolution of disputes over confidentiality of discovery materials, to adequately
28   protect information the parties are entitled to keep confidential, to ensure that the


                                                 2
 1   parties are permitted reasonable necessary uses of such material in preparation for and
 2   in the conduct of trial, to address their handling at the end of the litigation, and serve
 3   the ends of justice, a protective order for such information is justified in this matter.
 4   It is the intent of the parties that information will not be designated as confidential for
 5   tactical reasons and that nothing be so designated without a good faith belief that it
 6   has been maintained in a confidential, non-public manner, and there is good cause
 7   why it should not be part of the public record of this case.
 8   2.    DEFINITIONS
 9         2.1    Action: This pending federal lawsuit (Case No. 2:15-CV-09974-PSG
10   (FFMx)).
11         2.2    Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for protection
15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
16   Cause Statement.
17         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
18   support staff).
19         2.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces or has produced in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22         2.6    Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26         2.7    Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28   an expert witness or as a consultant in this Action.


                                                 3
 1         2.8    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9    Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7   to this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, including support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.14 Protected Material:       any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or extracted
26   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
27   Protected Material; and (3) any testimony, conversations, or presentations by Parties
28   or their Counsel that might reveal Protected Material.


                                                4
 1         Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3   4.    DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
 6   otherwise in writing or a court order otherwise directs. Final disposition shall be
 7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8   or without prejudice; and (2) final judgment herein after the completion and
 9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1       Exercise of Restraint and Care in Designating Material for
14   Protection. Each Party or Non-Party that designates information or items for
15   protection under this Order must take care to limit any such designation to specific
16   material that qualifies under the appropriate standards. The Designating Party must
17   designate for protection only those parts of material, documents, items, or oral or
18   written communications that qualify so that other portions of the material, documents,
19   items, or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.


                                                5
 1         5.2         Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7               (a)     for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11   contains protected material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and before
17   the designation, all of the material made available for inspection shall be deemed
18   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19   copied and produced, the Producing Party must determine which documents, or
20   portions thereof, qualify for protection under this Order. Then, before producing the
21   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
22   to each page that contains Protected Material. If only a portion or portions of the
23   material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the
25   margins).
26               (b) for testimony given in depositions, that the Designating Party identify
27   protected Disclosure or Discovery Material on the record, and before the close of the
28   deposition, all protected testimony.


                                                 6
 1               (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, shall identify the protected
 6   portion(s).
 7         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive the
 9   Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
14         6.1      Timing of Challenges.     Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
18   resolution process under Local Rule 37.1 et seq.
19         6.3      Resolution of Disputes. The burden of persuasion in any such challenge
20   proceeding shall be on the Designating Party. Frivolous challenges, and those made
21   for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
22   on other parties) may expose the Challenging Party to sanctions. Unless the
23   Designating Party has waived or withdrawn the confidentiality designation, all parties
24   shall continue to afford the material in question the level of protection to which it is
25   entitled under the Producing Party’s designation until the Court rules on the challenge.
26   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
27         7.1      Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this


                                                7
 1   Action only for prosecuting, defending, or attempting to settle this Action. Such
 2   Protected Material may be disclosed only to the categories of persons and under the
 3   conditions described in this Order. When the Action has been terminated, a Receiving
 4   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving      Party    may    disclose     any   information   or   item   designated
11   “CONFIDENTIAL” only to:
12         a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
13               employees of said Outside Counsel of Record to whom it is reasonably
14               necessary to disclose the information for this Action;
15         b) the officers, directors, and employees (including House Counsel) of the
16               Receiving Party to whom disclosure is reasonably necessary for this Action;
17         c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
18               is reasonably necessary for this Action and who have signed the
19               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         d) the court and its personnel;
21         e) court reporters and their staff;
22         f) professional jury or trial consultants, mock jurors, and Professional Vendors
23               to whom disclosure is reasonably necessary for this Action and who have
24               signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         g) the author or recipient of a document containing the information or a
26               custodian or other person who otherwise possessed or knew the information;
27         h) during their depositions, witnesses ,and attorneys for witnesses, in the
28               Action to whom disclosure is reasonably necessary provided: (1) the


                                                  8
 1             deposing party requests that the witness sign the form attached as Exhibit
 2             A hereto; and (2) they will not be permitted to keep any confidential
 3             information unless they sign the “Acknowledgment and Agreement to Be
 4             Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
 5             ordered by the court. Pages of transcribed deposition testimony or exhibits
 6             to depositions that reveal Protected Material may be separately bound by
 7             the court reporter and may not be disclosed to anyone except as permitted
 8             under this Stipulated Protective Order; and
 9         i) any mediator or settlement officer, and their supporting personnel, mutually
10             agreed upon by any of the parties engaged in settlement discussions.
11   8.    PROTECTED            MATERIAL            SUBPOENAED          OR      ORDERED
12   PRODUCED IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL,” that Party must:
16             (a) promptly notify in writing the Designating Party. Such notification shall
17   include a copy of the subpoena or court order;
18             (b) promptly notify in writing the party who caused the subpoena or order
19   to issue in the other litigation that some or all of the material covered by the subpoena
20   or order is subject to this Protective Order. Such notification shall include a copy of
21   this Stipulated Protective Order; and
22             (c) cooperate with respect to all reasonable procedures sought to be pursued
23   by the Designating Party whose Protected Material may be affected.
24         If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this action
26   as “CONFIDENTIAL” before a determination by the court from which the subpoena
27   or order issued, unless the Party has obtained the Designating Party’s permission. The
28   Designating Party shall bear the burden and expense of seeking protection in that court


                                                9
 1   of its confidential material and nothing in these provisions should be construed as
 2   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 3   directive from another court.
 4   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5   PRODUCED IN THIS LITIGATION
 6            (a) The terms of this Order are applicable to information produced by a
 7   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8   produced by Non-Parties in connection with this litigation is protected by the
 9   remedies and relief provided by this Order. Nothing in these provisions should be
10   construed as prohibiting a Non-Party from seeking additional protections.
11            (b) In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                (1) promptly notify in writing the Requesting Party and the Non-Party
16                    that some or all of the information requested is subject to a
17                    confidentiality agreement with a Non-Party;
18                (2) promptly provide the Non-Party with a copy of the Stipulated
19                    Protective Order in this Action, the relevant discovery request(s),
20                    and a reasonably specific description of the information requested;
21                    and
22                (3) make the information requested available for inspection by the Non-
23                    Party, if requested.
24            (c) If the Non-Party fails to seek a protective order from this court within
25   14 days of receiving the notice and accompanying information, the Receiving Party
26   may produce the Non-Party’s confidential information responsive to the discovery
27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28   not produce any information in its possession or control that is subject to the


                                               10
 1   confidentiality agreement with the Non-Party before a determination by the court.
 2   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 3   of seeking protection in this court of its Protected Material.
 4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6   Protected Material to any person or in any circumstance not authorized under this
 7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
10   persons to whom unauthorized disclosures were made of all the terms of this Order,
11   and (d) request such person or persons to execute the “Acknowledgment and
12   Agreement to Be Bound” that is attached hereto as Exhibit A.
13   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14   PROTECTED MATERIAL
15         When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other protection,
17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
19   may be established in an e-discovery order that provides for production without prior
20   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
21   parties reach an agreement on the effect of disclosure of a communication or
22   information covered by the attorney-client privilege or work product protection, the
23   parties may incorporate their agreement in the stipulated protective order submitted
24   to the court.
25   12.   MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28   ///



                                                11
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 8   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 9   Protected Material at issue. If a Party's request to file Protected Material under seal is
10   denied by the court, then the Receiving Party may file the information in the public
11   record unless otherwise instructed by the court.
12   13.   FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 60
14   days of a written request by the Designating Party, each Receiving Party must return
15   all Protected Material to the Producing Party or destroy such material. As used in this
16   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17   summaries, and any other format reproducing or capturing any of the Protected
18   Material.
19         Whether the Protected Material is returned or destroyed, the Receiving Party
20   must submit a written certification to the Producing Party (and, if not the same person
21   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
22   category, where appropriate) all the Protected Material that was returned or destroyed
23   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
24   compilations, summaries or any other format reproducing or capturing any of the
25   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
26   archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28   reports, attorney work product, and consultant and expert work product, even if such


                                                12
 1   materials contain Protected Material. Any such archival copies that contain or
 2   constitute Protected Material remain subject to this Protective Order as set forth in
 3   Section 4 (DURATION).
 4   14.    VIOLATIONS.
 5          Any violation of this Order may be punished by any and all appropriate
 6   measures including, without limitation, contempt proceedings and/or monetary
 7   sanctions.
 8

 9          IT IS SO ORDERED.
10

11   DATED: April 15, 2019
12

13
           /s/ FREDERICK F. MUMM
14              Frederick F. Mumm
           United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              13
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________              [print   or   type   full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was
 7   issued by the United States District Court for the Central District of California on
 8   [date] in the case of Lateral Link Group v. Gemini Ins. Co. (Case No. 2:15-cv-09974-
 9   PSG (FFMx)). I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________


                                                14
